ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-245, concluding that ANTHONY N. VERNI of WEST ORANGE, who was admitted to the bar of this State in 1990, should be suspended from the practice of law for a period of three months for violating RPC 1.5(a) (excessive fees), and RPC 8.1(a) (false statement of material fact to disciplinary authorities), and good cause appearing;
It is ORDERED that ANTHONY N. VERNI is suspended from the practice of law for a period of three months and until the further Order of the Court, effective July 1, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.